       Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 1 of 26


                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
             v.                      )
                                     )
PAUL J. MANAFORT, JR.,               )
                                     )
             Defendant.              )
____________________________________)
                                     )
IN RE: PETITIONS FOR RELIEF          )
CONCERNING CONSENT ORDER OF )           Case No. 1:18-mc-00167-ABJ
FORFEITURE                          )
____________________________________)
                                    )
WOODLAWN LLC,                       )
                                    )
      Petitioner.                   )
____________________________________)

                           DECLARATION OF DANIEL H. CLAMAN


       I, Daniel H. Claman, hereby declare the following:

       1.      I am an attorney in the Money Laundering and Asset Recovery Section of the

Criminal Division of the United States Department of Justice. I have filed a Notice of Appearance

(Dkt. No. 10) and, along with attorneys for the Special Counsel’s Office, am an attorney of record

acting on behalf of the United States in the conduct of the above-captioned ancillary proceedings.

       2.      This declaration is based upon my personal knowledge and information provided to

me in my official capacity by attorneys and personnel in the Department of Justice and the Federal

Bureau of Investigation.

       3.      This Court should deny Petitioner Woodlawn LLC’s Motion for Summary Judgment

for the reasons stated in the United States’ Statement of Points and Authorities in Opposition to

Petitioner Woodlawn LLC’s Motion for Summary Judgment and because it is premature as no


                                                  1
        Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 2 of 26


discovery regarding the petition of Woodlawn LLC (“Woodlawn” or “Petitioner”) has yet been

authorized or taken.

        4.      As set forth herein, discovery is necessary because the United States lacks

information to be able to discern whether Woodlawn is a person other than the defendant entitled to

participate in these proceedings under 21 U.S.C. §853(n)(2); can meet the constitutional and

statutory standing requirements of Article III and 21 U.S.C. 853(n)(3); and has a present legal

interest in the property it claims. Discovery is also necessary to enable the government to obtain

facts regarding the date and circumstances of Woodlawn’s purported acquisition of its claimed

property interest; whether Woodlawn or someone else provided value in exchange for that interest;

and the extent to which any of that purported loan interest remains outstanding. The United States

has sought this information from Petitioner, who while seeking the protection of this Court in these

ancillary proceedings, has preferred to hide behind the opaque Nevada LLC structure of Woodlawn

and so far refused to provide the necessary evidence to substantiate his claim.

        5.      Under Federal Rule of Criminal Procedure 32.2(c)(1)(B), discovery is not authorized

unless permitted by the court upon its determination “that discovery is necessary or desirable to

resolve factual issues.” Fed. R. Crim. P. 32.2(c)(1)(B). Here, Petitioner refused the government’s

requests for informal discovery and prematurely moved for summary judgment in an apparent

attempt to preclude the United States from discovering the facts from Petitioner or third parties that

are necessary to respond to Petitioner’s motion. Indeed, by prematurely moving for summary

judgment Petitioner suggests that the government and the Court must accept its assertions at face

value without any opportunity to verify the veracity of its statements or the extent and circumstances

of its purported interest.

        6.      Discovery is needed to determine whether Woodlawn is entitled to participate in these

ancillary proceedings. Under 21 U.S.C. § 853(n)(2), only “a person, other than the defendant,” may


                                                   2
        Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 3 of 26


file a petition to assert an interest in property that has been ordered forfeited. Under 21 U.S.C. §

853(n)(2). Woodlawn has refused to identify its beneficial owner(s) or provide information

regarding its relationship with the defendant. However, the case law is clear that a defendant,

whether directly or through a nominee, straw person, or alter ego, has no standing to participate in

ancillary forfeiture proceedings. United States v. McCorkle, 143 F. Supp. 2d 1311, 1319–1321

(M.D. Fla. 2001) (a nominee cannot recover under§ 853(n)(6)(A); nor can a person who acquired the

property as a result of a sham transaction); Hunter v. United States, 2014 WL 4385852, *5 (W.D.

Tenn. Sept. 4, 2014) (claimant has burden of proving he is not merely a nominee by a preponderance

of the evidence); United States v. Szaflarski, 614 F. App’x. 836 (7th Cir. 2015) (sister was a mere

nominee without a valid third-party claim of ownership as defendant transferred formal title to her

for purpose of thwarting forfeiture). Absent discovery, the United States and this Court cannot

verify whether Woodlawn is in fact entitled to participate in these proceedings as a person other than

the defendant.

       7.        As alleged in the Superseding Criminal Information (“Information”) to which he

pleaded guilty, the defendant, Paul J. Manafort, Jr., used no less than fourteen domestic and sixteen

foreign legal entities he owned or controlled as part of his criminal scheme to violate U.S. law. See

Information at ¶¶ 1, 2, 10. In his Statement of the Offenses and Other Acts (“Statement”), the

defendant specifically admitted using several of these companies to make over $6.5 million in

payments in furtherance of his conspiracy to violate the Foreign Agents Registration Act. See

Statement at ¶ 37. Manafort used nominee accounts and foreign legal entities to purchase millions

of dollars in real estate in the United States without reporting it as income on his tax returns. See

Information at ¶ 15, 16, 58, 59; Statement at ¶ 38. Indeed, land records reveal that each of the five

real properties subject to the October 10, 2018, Consent Order of Forfeiture has been held, in whole

or in part, through corporate entities while under Manafort’s direction.


                                                    3
       Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 4 of 26


       8.      The limited information Petitioner has provided is insufficient to meet Woodlawn’s

burden to establish that it is distinct from the defendant. Woodlawn was created on August 2, 2017,

after Manafort and the public were aware of the criminal investigation into his activities, and only

five days before the loan was alleged to have been made. See Exhibit A (Woodlawn Records from

Nevada Secretary of State); Petition (Dkt. No. 15 at ¶ 6.). No ownership information is provided for

Woodlawn, and the only officers identified in Petitioner’s four submissions is a manager who

apparently resigned shortly after verifying the initial petition and the company’s lawyer who

subsequently took over that function.

       9.      Woodlawn has no apparent physical place of business. Exhibit 2 to Woodlawn’s

petition identifies Woodlawn as “a company maintaining an office for the transaction of business at

123 W. Nye Lane, Ste 129, Carson City, Nevada 89706…” (Dkt. No. 15-2 at 1). Government

counsel’s examination of the Nevada Secretary of State’s website reveals that this is the address of

American Corporate Enterprises, Inc., a registered agent that is associated with over 3400 active or

defunct entities. The current registered agent for Woodlawn, a Delaware incorporated service

provider named Agents and Corporations Inc. is associated with 391 active and defunct companies

in the Nevada corporate registry. 1

       10.     Notwithstanding Woodlawn’s unwillingness to provide evidence to support its

petition, the United States obtained voluntary disclosure of limited additional records from the

Office of the Nevada Secretary of State. A true and correct copy of the records provided by the

Office of the Nevada Secretary of State are attached hereto as Exhibit A.




1
 See,
https://www.nvsos.gov/sosentitysearch/RACorps.aspx?fsnain=zOihbXoHuJpq00pCQNsUIA%253d%253d&RAName=
AMERICAN+CORPORATE+ENTERPRISES%2c+INC.;
https://www.nvsos.gov/sosentitysearch/RACorps.aspx?fsnain=LmZXZcSKsmlqrotWUlQx9A%253d%253d&RAName=
AGENTS+AND+CORPORATIONS%2c+INC.
                                                   4
          Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 5 of 26


          11.    These records from the Nevada Secretary of State’s Office still provided no

ownership information, but revealed that Keith Berglund assumed the role of corporate manager the

day after he verified the second purported petition. Discovery is needed to enable the government to

ascertain the genesis and beneficial ownership of Woodlawn, its relationship to the defendant, and

whether the persons verifying the various different petitions were in fact authorized to act on behalf

of the corporation.

          12.    Petitioner has also refused to provide information that would enable the government

to respond to Woodlawn’s assertion that it is entitled to recover any outstanding loan amounts in

these proceedings. According to the petition, Woodlawn provided a loan with a principal amount of

$1,025,000 that was to be paid back in full less than five months later. (Dkt. Nos. 15, 17, 20, 21 at p.

1-2). However, Petitioner provides no corroboration that amount was actually paid to the obligors

under the note. Exhibit 10 to the Petition is an August 10, 2017, letter from First Nationwide Title,

the purported escrow agent, advising Keith Berglund (Woodlawn’s sometime counsel and sometime

managing member) that First Nationwide Title had received $512,500, which represents part of the

net proceeds of the Loan…” (Dkt. No. 15-10). The letter states that “First Nationwide will not

release any part of the Net Proceeds” until it received written confirmation from Mr. Berglund that

he and the lender are satisfied with the borrower’s executed loan documents. Id. However, no such

confirmation has been provided and absent discovery, the government cannot verify whether either

the initial $512,500 or any additional funds were ever disbursed to the obligors.

          13.    The petition also states that “The primary collateral for the Note was the Lien on the

Project which is memorialized by the Mortgage dated August 7, 2017...” and references title

insurance (Dkt. Nos. 15, 17, 20, 21 at ¶¶ 6, 7) (emphasis added). 2 To the extent that additional




2
    In Dkt. No. 21, “project” is changed to “property”.
                                                     5
        Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 6 of 26


collateral exists for the note upon which Petitioner bases its claim, discovery would reveal whether

such collateral affects the extent of the interest Petitioner claims to the Baxter Street Property.

       14.     Further, the petition states that “payments by the Manaforts to Woodlawn on the Note

were made on a sporadic basis,” (Dkt. 15 at ¶ 11) but fails to provide information about how much

was paid over what period of time or to whom. The Petition goes on to explain that Woodlawn and

the Manaforts engaged in forbearance negotiations until the Baxter Street Property became subject to

the Court’s October 10, 2018, Consent Order of Forfeiture. Without discovery, the United States is

unable to determine what, if any, amounts remain outstanding under the purported loan, or the extent

to which it was intended to be paid back. Such discovery is necessary for the government to

ascertain even the basic nature and extent of the Petitioner’s claimed interest in the property and

relief sought, as required under Section 853(n)(3).

       15.     Discovery is also needed to determine whether the loan from this Nevada corporate

entity constituted a real or sham transaction. One of the loan documents Petitioner filed in support

of its petition suggests that its interest is based upon a “Loan from Adler to Jesand, LLC as

guaranteed by Paul Manafort.” See (Dkt. No. 15-4 (re: line)). However, Woodlawn’s counsel has

represented to counsel for the United States that Mr. Adler is not the person behind the purported

loan from Woodlawn, yet has refused to identify who is.

       16.     Woodlawn’s assertions include a contention that the loan was based upon “standard

documentation consistent with a loan secured by real estate.” (Dkt. Nos. 15, 17, 20, 21 at ¶ 5). This

documentation appears to include that same letter from the defendant’s counsel, Bruce Baldinger,

which states that “Except as otherwise disclosed, this firm is not aware of any action, suit or

proceeding pending or threatened against or affecting the Obligor [including the Manafort] before or

by any court, administrative agency or any other governmental authority.” (Dkt. No. 15-4 at 3 ¶7).

This letter provides an equivocal statement about whether the Obligor, including Manafort) was in


                                                    6
        Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 7 of 26


default or in violation of law to which it or any of its properties are subject. Id. at ¶8. These

representations appear inconsistent with the public reporting on the extent of the criminal

investigation and the knowledge of attorneys representing Manafort. Nevertheless, Woodlawn

purports to have extended a five-month loan for in excess of $1 million, which it contends was not

paid back by the maturity date and was the subject of forbearance discussions for an additional ten

months. Discovery is needed to establish whether the purported loan was an arms-length transaction

and whether this was a real or fictitious loan for which no repayment was ever expected. Such facts

are necessary to establish if Woodlawn has a legitimate basis for participation in these ancillary

proceedings and whether it has a legal interest in the property for purposes of its claims under

Section 853(n)(6)(A) or (B).

       17.     The use of sham transactions, false loans and loan fraud is consistent with the facts of

the criminal conduct underlying this prosecution. As set forth in this action, Manafort and his co-

defendant Gates further conspired to classify overseas payments from some of these Manafort-

controlled companies as “Loans” in order to avoid taxes. See Statement at ¶ 38, 39; Information at ¶

16. Manafort further engaged in false and fraudulent representations in order to obtain millions of

dollars in other loans. See Statement at ¶¶ 47, 49, 51, 52.

       18.     The Petition further fails to state any factual basis for its contention that Woodlawn

“is a bona fide purchaser for value of its interest in the subject property and was at the time of

purchase reasonably without cause to believe that the property was subject to forfeiture…” (Dkt.

No. 15 at ¶19). Petitioner omitted this contention in its “Amended Petition in Opposition to Order of

Forfeiture,” (Dkt. No. 17), and later inserted a bald contention in its “Second Amended Petition” and

Second Amended Petition (Corrected)”). (Dkt. Nos. 20 at ¶16, 21 at ¶18). As noted previously,

discovery is needed to determine the extent to which Woodlawn can establish that it was a bona fide

purchaser. In addition, to respond to Petitioner’s claim under Section 853(n)(6)(B), the United


                                                    7
        Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 8 of 26


States needs discovery to determine what Woodlawn knew or reasonably should have known at the

time it acquired its purported interest.

       19.      As set forth above and in light of the statutory requirements of 21 U.S.C. § 853(n)(2),

(3) and (6), and the constitutional standing requirements for participation in these ancillary

proceedings, the United States contends that discovery is necessary to enable the government to fully

respond to Petitioner’s motion for summary judgment. Through this declaration and its motion, the

United States respectfully requests that the Court permit it to take discovery to obtain the following

facts and information

             a. Information regarding the establishment, beneficial ownership, nature and activities

                of Woodlawn LLC.

             b. Information regarding the origin, amount, disbursement and payment of any funds as

                a loan as a basis for the Petition, and the basis for any such loan.

             c. Information regarding payments made to Woodlawn, its members, or owners, as

                payment for any such loan.

             d. Information regarding any actual or proposed default, forbearance, or related

                negotiations.

             e. Information regarding the relationship between Woodlawn and Manafort.

       20.      The facts and information sought by the United States is the type of information

needed to determine the extent to which the United States will oppose recognition of Woodlawn’s

lien and the extent and nature of its claim.

       21.      Upon reasonable inquiry, I am informed that during the course of its investigation of

Manafort, the FBI and Special Counsel’s Office did not obtain financial records from Woodlawn or

Manafort that would establish that any of the purported loan proceeds from Woodlawn were paid or

disbursed to Manafort. Similarly, the investigation did not yield financial records to establish that


                                                    8
        Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 9 of 26


Manafort made any payments to Woodlawn. In addition, the investigation did not identify the

beneficial owner(s) of Woodlawn or the source of funding for any payments or disbursements from

or on behalf of Woodlawn to Manafort. Without discovery and because Woodlawn has refused to

provide such information in connection with the ancillary proceedings, the United States lacks

sufficient evidence to verify the identity and source of funding for the purported loans from

Woodlawn, the extent to which any such loans resulted in distributions to and a debt owed by

Manafort, and, if so, the extent to which some portion of the loan amount may remain unpaid.

        22.     The identified facts and information are discoverable from Petitioner because it holds

the information regarding the nature and extent of its interest in the Baxter Street Property, any

payments made to disburse the loan proceeds and payments received under the purported loan, as

well as information regarding the source of funds and any discussions between Woodlawn, its

beneficial owner(s), their representatives and the obligors. Indeed, Petitioner’s counsel has

represented to counsel for the United States that Woodlawn has already collected much of the

information the United States had requested in an attempt to obtain informal discovery. Additional

information may be available from third parties, such as financial institutions, former managers of

Woodlawn, representatives of the obligors, or others who participated in the negotiation of the

purported loan, the establishment of Woodlawn, the forbearance negotiations, and the execution of

any payments on behalf of Woodlawn or the obligors.

        23.     In order to discover facts necessary to respond to Petitioner’s regarding Petitioner’s

identity, the extent of its interest and relationship to the defendant, as well as the basis for

Petitioner’s claims in these proceedings, the United States requests that the Court authorize it to

conduct the following discovery:




                                                     9
       Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 10 of 26


             a. Up to 15 Special Interrogatories consistent with the Rule G(6) of the Supplemental

                Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions regarding the

                identity of Woodlawn and the extent and nature of its claims.

             b. Up to 10 additional interrogatories regarding the factual and legal bases for

                Petitioner’s claims.

             c. Up to nine depositions. The United States anticipates this may include Woodlawn’s

                beneficial owner(s); Woodlawn’s past and present managers Keith Berglund and

                Joseph Rappa who verified petitions in this action; Bruce Baldinger who Petitioner

                contends negotiated the loan with Mr. Berglund; Scott Adler who is referenced in

                Petitioner’s papers as a possible source of the loan; the escrow agent for disbursement

                of the purported loan proceeds; and others with relevant knowledge, such as persons

                involved in the establishment of Woodlawn or the provision of the loan, payments

                under the loan, or forbearance negotiations.

             d. Requests for production.

             e. Requests for admission.

             f. Subpoenas to third parties pursuant to Federal Rule of Civil Procedure 45 and 18

                U.S.C. § 986.

       24.      Recognizing the need to balance the expeditious resolution of this matter with

sufficient time for Petitioner to respond to the United States’ requests, the United States requests that

this discovery be conducted over a period of ninety days.

       25.       As set forth above and in the United States’ motion and memorandum, discovery has

not yet been authorized in these ancillary proceedings and addressing the matters set forth in

Woodlawn’s motion for summary judgment is neither ripe nor appropriate at this time. Accordingly,




                                                   10
         Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 11 of 26


the Court should find that Woodlawn’s motion is premature and grant the United States’ motion for

discovery.

   Under penalty of perjury and pursuant to 28 U.S.C. § 1746, I hereby affirm that the foregoing is

true and correct to the best of my knowledge.



Dated:         March 22, 2019                              ________/s/_________________
                                                           Daniel H. Claman




                                                11
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 12 of 26




     Exhibit A to the Declaration of Daniel H. Claman
     Woodlawn Records from Nevada Secretary of State
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 13 of 26
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 14 of 26
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 15 of 26
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 16 of 26
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 17 of 26
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 18 of 26
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 19 of 26
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 20 of 26
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 21 of 26
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 22 of 26
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 23 of 26
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 24 of 26
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 25 of 26
Case 1:18-mc-00167-ABJ Document 55-2 Filed 03/22/19 Page 26 of 26
